Per Curiam,
This is an appeal from an order appointing viewers to divide the city of Pittsburg into elebtion districts. The proceeding is still pending, and, although it was stated on the argument that the viewers had reported, or were prepared to report, we, of course, have no means of knowing what will be the final action of the court thereon. Possibly, the court may refuse to confirm the report, and in that case the exceptants will have no occasion to appeal. If, however, the court confirms the report, and makes a final decree in accordance therewith, an appeal will then lie upon which the regularity of the whole proceeding may be reviewed in the mode formerly allowed under the writ of certiorari. In view of some suggestions contained in the paper-book we remark that our authority extends no farther than to see that the quarter sessions had jurisdiction and proceeded with regularity, and to determine this we can look at the record only. See In re Twp. of Berne, 115 Pa. 615; In re Boggs’ Twp., 112 Pa. 145. But whatever may be our revisory power we ought not. to be asked to hear the case piecemeal. Appeals should not be resorted to when the effect is to bring cases into the appellate court by instalments; such a practice is attended with obvious disadvantages and unnecessarily delays their final disposition: Lauer v. Lauer Brewing Co., 180 Pa. 593; Yost *480v. Davison, 5 Pa. Superior Ct. 469. The orders are clearly interlocutory, and although, we should grant the request of counsel, and ex gratia pass on the question, nothing would prevent other parties interested, not now before us, from bringing the case here again after final decree. We, therefore, do not feel at liberty to depart from the well-settled practice founded on the statute of refusing’ to entertain appeals from interlocutory decrees. See Irwin’s Appeal, 7 Pa. Superior Ct. 354; Starr’s Estate, 3 Pa. Superior Ct. 212; Anderson v. McMichael, 6 Pa. Superior Ct. 114; Transit Co. v. Pipe Line Co., 180 Pa. 224.
The appeal is quashed.